  Case 18-08525         Doc 28     Filed 12/13/18 Entered 12/13/18 10:10:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-08525
         TAMEKA S SCOTT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/23/2018.

         2) The plan was confirmed on 05/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/13/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-08525          Doc 28        Filed 12/13/18 Entered 12/13/18 10:10:35                   Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                  $1,126.08
        Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                      $1,126.08


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $709.32
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                           $54.08
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $763.40

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim          Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted       Allowed        Paid         Paid
AFNI INC                            Unsecured         200.00           NA            NA            0.00       0.00
AT&T SERVICES INC                   Unsecured         150.00           NA            NA            0.00       0.00
BAY AREA CREDIT                     Unsecured         153.00           NA            NA            0.00       0.00
CASH NET USA                        Unsecured         200.00           NA            NA            0.00       0.00
CERASTES LLC                        Unsecured         200.00           NA            NA            0.00       0.00
CERASTES LLC                        Unsecured         200.00           NA            NA            0.00       0.00
CERASTES LLC                        Unsecured         430.00           NA            NA            0.00       0.00
CITY OF CHICAGO CORPORATE COU       Unsecured      2,795.20            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured            NA       6,125.80      6,125.80           0.00       0.00
COMMONWEALTH EDISON                 Unsecured         400.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON                 Unsecured      1,142.47       1,563.64      1,563.64           0.00       0.00
CREDIT MANAGEMENT                   Unsecured         132.00           NA            NA            0.00       0.00
DEBT RECOVERY SOLUTION              Unsecured         357.64           NA            NA            0.00       0.00
HONOR FINANCE LLC                   Secured        3,475.00       6,319.26      6,319.26        305.73      56.95
HONOR FINANCE LLC                   Unsecured      2,844.00            NA            NA            0.00       0.00
I C Systems Collections             Unsecured         876.00           NA            NA            0.00       0.00
I C Systems Collections             Unsecured         876.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE                  Priority             NA         403.23        403.23           0.00       0.00
IL DEPT OF REVENUE                  Unsecured            NA          84.76         84.76           0.00       0.00
ILLINOIS BELL TELEPHONE CO          Unsecured         285.26           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         569.00        569.63        569.63           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         502.00           NA            NA            0.00       0.00
LOU HARRIS COMPANY                  Unsecured          35.00           NA            NA            0.00       0.00
LVNV FUNDING                        Unsecured         531.73        531.73        531.73           0.00       0.00
MILLENNIUM CREDIT CONSULTANT        Unsecured         153.00           NA            NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured      7,950.00            NA            NA            0.00       0.00
NICOR GAS                           Unsecured         600.00        818.56        818.56           0.00       0.00
RJM Acquisitions                    Unsecured         155.00           NA            NA            0.00       0.00
Sonnenschein Financial Services     Unsecured         100.00           NA            NA            0.00       0.00
SOUTHWEST CREDIT                    Unsecured         108.00           NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY             Unsecured      1,000.00     29,984.00      29,984.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-08525      Doc 28     Filed 12/13/18 Entered 12/13/18 10:10:35                    Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim        Claim        Principal       Int.
Name                            Class    Scheduled        Asserted     Allowed         Paid          Paid
SWISS COLONY                 Unsecured         199.00             NA           NA            0.00        0.00
TENDER CARE EARLY LEARNING   Unsecured         503.64             NA           NA            0.00        0.00
TITLEMAX OF ILLINOIS         Unsecured      2,000.00              NA           NA            0.00        0.00
Unique National Collec       Unsecured          59.00             NA           NA            0.00        0.00
US DEPT OF EDUCATION         Unsecured     35,917.00       36,020.11     36,020.11           0.00        0.00
US DEPT OF EDUCATION         Unsecured     16,061.00       16,122.14     16,122.14           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                 $0.00
      Mortgage Arrearage                                    $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                           $6,319.26            $305.73                $56.95
      All Other Secured                                     $0.00              $0.00                 $0.00
TOTAL SECURED:                                          $6,319.26            $305.73                $56.95

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                $403.23                 $0.00               $0.00
TOTAL PRIORITY:                                          $403.23                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $91,820.37                   $0.00               $0.00


Disbursements:

       Expenses of Administration                              $763.40
       Disbursements to Creditors                              $362.68

TOTAL DISBURSEMENTS :                                                                        $1,126.08




UST Form 101-13-FR-S (09/01/2009)
  Case 18-08525         Doc 28      Filed 12/13/18 Entered 12/13/18 10:10:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
